UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 27, 2010 Nelnet, Inc. (Exact name of registrant as specified in its charter) Nebraska (State of other jurisdiction of incorporation) 001-31924 (Commission File Number) 84-0748903 (IRS Employer Identification No.) 121 South 13th Street, Suite 201, Lincoln, Nebraska (Address of principal executive offices) (ZipCode) Registrant’s telephone number, including area code (402) 458-2370 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 Item 5.07. Submission of Matters to a Vote of Security Holders. Nelnet, Inc. (the “Company”) held its annual shareholders’ meeting on May 27, 2010.At the annual meeting, the Company’s shareholders (i) elected each of the persons listed below to serve as a director of the Company for a term that will continue until the next annual meeting of shareholders or until his or her successor has been duly elected and qualified or the director’s earlier resignation, death, or removal, and (ii) ratified the appointment of KPMG LLP as its independent registered public accounting firm for 2010. Our inspector of elections reported the vote of the shareholders as follows: Proposal 1:Election of Directors Broker For Against Abstain Non-Votes Michael S. Dunlap Stephen F. Butterfield James P. Abel Kathleen A. Farrell Thomas E. Henning Brian J. O'Connor Kimberly K. Rath Michael D. Reardon Proposal 2:Ratification of appointment of KPMG LLP as Independent Registered Public Accounting Firm for 2010 Votes Votes Votes Broker FOR AGAINST ABSTAIN Non-Votes - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 28, 2010 NELNET, INC. By: /s/Terry J. Heimes Name: Terry J. Heimes Title: Chief Financial Officer 3
